REASONS FOR ALLOWANCE
Application Status
This action is responsive to the submission filed 12/08/2020.
Claims 1-15 are currently pending. 
Claim Objections
Claim 6 is objected to because “electively engageable” should be changed to “selectively engageable”.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an Examiner’s statement of reasons for allowance: Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the claimed surgical instrument and method including the combination of a manually-operated bailout mechanism, that is selectively engageable with a firing drive, further including a controller that is configured to display the progress of a retraction stroke on an electronic display when the firing bar is being manually retracted by the bailout mechanism.
The related prior art has been found to disclose manually-operated bailout mechanisms (e.g. see description of Zemlock ‘801 in the previous office action), and even electronic displays for displaying the progress of the firing bar (Hueil ‘132); however, the prior art fails to disclose the combination of elements in the independent claims, wherein the bailout mechanism is selectively engageable (i.e. at times engaged, and at other times disengaged) with the firing drive, as Applicant’s response correctly points out. It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        3/1/2021